DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 12/16/2020.
Claims 1-20 are pending for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Comeau (Reg. No. 67,588) on 01/28/2022.

The claims are amended as follows:
1.	(Currently Amended): A method of controlling an electric motor, the method comprising:
determining a PWM (pulse width modulation) control signal;
analyzing the PWM control signal to determine if duty-cycle components of the PWM control signal are within a threshold amount of each other;
applying duty-cycle blanking to the PWM control signal, if the duty-cycle components of the PWM control signal are within the threshold amount of each other, to generate an adjusted PWM control signal; and
 [[.]];
wherein the PWM control signal includes a first duty-cycle component and a second duty-cycle component;
the first duty-cycle component includes a smaller duty cycle than the second duty-cycle component;
applying duty-cycle blanking includes advancing the first duty-cycle component by a first amount corresponding to half of a total of the first duty-cycle component added with the second duty-cycle component less the threshold amount, to generate an adjusted first duty-cycle component of the adjusted PWM control signal: and
applying duty-cycle blanking includes delaying the second duty-cycle component by a second amount corresponding to half of a total of the first duty-cycle component added with the second duty-cycle component plus the threshold amount, to generate an adjusted second duty- cycle component of the adjusted PWM control signal.
3. 	(Currently Amended- Cancelled).
5. 	(Currently Amended) The method of claim 1, wherein the duty-cycle components of the PWM control signal include  a third duty-cycle component.
11. 	(Currently Amended) The method of claim 10, wherein the plurality of electrical switches includes a first set of switches, a second set of switches, and a third set of switches; and [[a]] the first duty-cycle component of the adjusted PWM control [[a]] the second duty-cycle component of the adjusted PWM control signal controls the second set of switches, and a third duty-cycle component of the adjusted PWM control signal controls the third set of switches.
15. 	(Currently Amended) A control system, comprising:
a plurality of switches configured to electrically connect a power source with an electrical component; and
an electronic controller;
wherein the controller is configured to:
receive one or more inputs; generate a PWM (pulse width modulation) control signal, according to the one or more inputs, for controlling the plurality of switches;
analyze the control signal to determine if components of the control signal are within a threshold amount of each other; 
adjust the control signal, if the components are within the threshold amount, to produce an adjusted control signal; and 
control the plurality of switches via the adjusted control signal to limit parasitic effects [[.]];
wherein the PWM control signal includes a first duty-cycle component and a second duty-cycle component;
the first duty-cycle component includes a smaller duty cycle than the second duty-cycle component;
wherein the adjusted control signal includes applying a duty-cycle blanking advancing the first duty-cycle component by a first amount corresponding to half of a total of the first duty-cycle component added with the second duty-cycle component less the threshold amount, to therefore generate an adjusted first duty-cycle component of the adjusted PWM control signal: and
wherein applying the duty-cycle blanking further includes delaying the second duty-cycle component by a second amount corresponding to half of a total of the first duty-cycle component added with the second duty-cycle component plus the threshold amount, to generate an adjusted second duty-cycle component of the adjusted PWM control signal.
20. 	(Currently Amended) A non-transitory computer readable storage medium storing instructions, which when executed by a processor of an electronic controller, causes the electronic controller to:
receive one or more inputs;
generate a PWM (pulse width modulation) control signal for controlling an electrical component according to the one or more inputs;
analyze the control signal to determine if two components of the control signal are within a threshold amount of each other;
adjust the control signal, if the two components are within the threshold amount, to produce an adjusted control signal; and
control a plurality of electrical switches via the adjusted control signal to limit parasitic effects [[.]];
wherein the PWM control signal includes a first duty-cycle component and a second duty-cycle component;
the first duty-cycle component includes a smaller duty cycle than the second duty-cycle component;
wherein the adjusted control signal includes applying a duty-cycle blanking advancing the first duty-cycle component by a first amount corresponding to half of a total of the first duty-cycle component added with the second duty-cycle component less the threshold amount, to generate an adjusted first duty-cycle component of the adjusted PWM control signal: and
wherein applying the duty-cycle blanking further includes delaying the second duty-cycle component by a second amount corresponding to half of a total of the first duty-cycle component added with the second duty-cycle component plus the threshold amount, to generate an adjusted second duty- cycle component of the adjusted PWM control signal.

Allowable Subject Matter
Claims 1, 2 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claims 1, 15 and 20:  In view of the limitations the closest prior art including the prior works of the assignee/inventor does not explicitly describe or suggest a control system, a non-transitory computer readable storage medium storing instructions and a method of controlling an electric motor comprising: determining a PWM (pulse width modulation) control signal; analyzing the PWM control signal to determine if duty-cycle components of the PWM control signal are within a threshold amount of each other; applying duty-cycle blanking to the PWM control signal, if the duty-cycle components of the PWM control signal are within the threshold amount of each other, to generate an adjusted PWM control signal; and controlling the electric 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIEL AGARED/           Patent Examiner, Art Unit 2846  

/EDUARDO COLON SANTANA/           Supervisory Patent Examiner, Art Unit 2846